IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DEBRITTON M. STEVENSON,

             Appellant,

 v.                                                     Case No. 5D16-1927

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 30, 2016

3.800 Appeal from the Circuit Court
for Hernando County,
Daniel B. Merritt, Jr., Judge.

Debritton M. Stevenson, Madison, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Cheesman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Debritton Stevenson appeals the trial court’s summary denial of his Florida Rule

of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence.         In his motion,

Stevenson argued that his minimum mandatory sentence for actual possession of a

firearm was illegal because the information did not allege that he actually possessed a

firearm. Because the trial court did not attach records to support its conclusion that the
minimum mandatory sentence was legal, we are compelled to reverse. See DiSanto v.

State, 190 So. 3d 694 (Fla. 5th DCA 2016). On remand, if the trial court again enters an

order summarily denying Stevenson’s motion, it must attach written portions of the record

that conclusively refute his claim.

       REVERSED and REMANDED for further proceedings.


EVANDER, COHEN and EDWARDS, JJ., concur.




                                           2